DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
2.	This communication is a Final Office Action, in response to the communication received on 01/18/2022. Claims 1, 4, 6, 7 and 8  have been amended . Therefore, claims 1-8  are pending and have been considered below.

Response to Arguments

3.	Applicant's arguments filed on 01/18/2022 have been fully considered but they are not persuasive.
3A.	Regarding the arguments bridging between page 6, 1st  paragraph to page 9 last paragraph, , the Examiner respectfully disagrees with Applicant’s position in that 

“Peltz relies on rotational movement of the wheels it cannot be said to be directed to solving any problems involving sliding movement of the wheels. Thus, it is not obvious for a person of ordinary skill in the art to calculate the "predicted wheel slide position where the wheel possibly slides" using the frequency bandwidth 512 of Peltz.”
 
It is still the Examiner’s position that, the claims 1 and 8 do not recite solving any problems involving sliding  movement of the wheels. The claims recite , calculating  ‘a predicted wheel slide position ….slides’.
Examiner interprets, a predicted wheel slide position as “wheel derailment”.
However, Peltz teaches, “ detecting anomalous condition of wheel of a vehicle”… “anomalous condition s are identified based on wheel velocity”…, “reoccurring anomalies can indicate misalignment of the wheel with respect to route” ….  
“the anomalies (e.g., shock and/or vibrations of the vehicle) can be periodic having a corresponding shock frequency based on a relationship with the wheel (e.g., diameter, size, rotational speed) and/or the route. Various embodiments determine the relationship of the shock frequency with the wheels and/or route to determine a classification of the anomalous condition”.. “Based on the relationship of the shock frequency with the wheel (e.g., rotational speed) and the railroad ties, the anomalous condition may be classified as the wheel being derailed.”..[0014]), 
“The detection control circuit 302 may identify the peaks 410 of the position measurement signal 406 based on a predetermined non-zero threshold 408.”… 
“When a portion of the position measurement signal 406, such as the peaks 410, are above and/or below the predetermined non-zero threshold 408 the detection control circuit 302 may determine that the portion corresponds to an anomaly of the wheel 224.”; “The detection control circuit 302 may determine a periodic relationship of the identified anomalies to determine a shock frequency” [0031]);  the control circuit 302 from periodic relationship of identified anomalies, determining frequency response by Fast Fourier Transform and determining wheel misalignment (slip, derailment of  wheel); ([0031]), “Based on a relationship between the shock frequency and a classification bandwidth 512, the detection control circuit 302 may classify the identified anomalies as an anomalous condition (e.g., wheel damage, misalignment, and/or the like).”, [0031]); 
 “The frequency bandwidths 512 and 514 may correspond to different anomalous conditions.”, [0032]);  “the frequency bandwidth 512 may be configured by the detection control circuit 302 to have a center frequency corresponding to an anomalous condition representing the wheel 224 being misaligned (e.g., derailed) with respect to the route 110”, [0034], Figs. 2-5).

For at least the above reasons, the rejection of claims is believed to be proper and is hereby maintained and repeated as follows:

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

5.	Claims 1-5 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Peltz (USP 2020/0101990) in view of Davenport et al. (USP 2006/0244830). 
As Per Claim 1, Peltz teaches, a device  for use with a railroad vehicle ( via a system and method for vehicle control based on detected wheel condition),  the device comprising: processing circuitry (controller circuit 202,[0020],  also see  circuitry processor, [0066]);  and a memory coupled to the processing circuitry (memory 212, [0021]);  wherein the processing circuitry (202, Figs. 2-3)  is configured to: determine, based on a rotational speed of a wheel of the railroad vehicle, whether the wheel is sliding ([0014]); store in the memory, as wheel slide information, the position information of the railroad vehicle on the rail observed when the wheel has slid;(via storing in the memory 212, the rotational speed of the wheel (which is related to the derailed (slid) of the wheel), and the information of the control circuit processor which includes the position of the vehicle when derail occurs [0022], [0034]);  and calculate, based on the wheel slide information, a predicted wheel slide position where the wheel possibly slides.  ( via “ detecting anomalous condition of wheel of a vehicle”… “anomalous conditions are identified based on wheel velocity”…, “reoccurring anomalies can indicate misalignment of the wheel with respect to route” ….  “the anomalies (e.g., shock and/or vibrations of the vehicle) can be periodic having a corresponding shock frequency based on a relationship with the wheel (e.g., diameter, size, rotational speed) and/or the route. Various embodiments determine the relationship of the shock frequency with the wheels and/or route to determine a classification of the anomalous condition”.. “Based on the relationship of the shock frequency with the wheel (e.g., rotational speed) and the railroad ties, the anomalous condition may be classified as the wheel being derailed.”..[0014]), 
“The detection control circuit 302 may identify the peaks 410 of the position measurement signal 406 based on a predetermined non-zero threshold 408.”… 
“When a portion of the position measurement signal 406, such as the peaks 410, are above and/or below the predetermined non-zero threshold 408 the detection control circuit 302 may determine that the portion corresponds to an anomaly of the wheel 224.”; “The detection control circuit 302 may determine a periodic relationship of the identified anomalies to determine a shock frequency” [0031]);  the control circuit 302 from periodic relationship of identified anomalies, determining frequency response by Fast Fourier Transform and determining wheel misalignment (slip, derailment of  wheel); ([0031]), “Based on a relationship between the shock frequency and a classification bandwidth 512, the detection control circuit 302 may classify the identified anomalies as an anomalous condition (e.g., wheel damage, misalignment, and/or the like).”, [0031]); 
 “The frequency bandwidths 512 and 514 may correspond to different anomalous conditions.”, [0032]);  “the frequency bandwidth 512 may be configured by the detection control circuit 302 to have a center frequency corresponding to an anomalous condition representing the wheel 224 being misaligned (e.g., derailed) with respect to the route 110”, [0034], Figs. 2-5).
However, Peltz does not explicitly teach, acquire position information of the railroad vehicle on a rail.
In a related field of Art, Davenport et al. ( Davenport) teaches, systems and method of navigation with captured images,  a  method  relating to  mobile platform navigation through landmark recognition, wherein  acquiring  position information of the railroad vehicle on a rail ( via the management unit 10 in the database 32 using the navigation system such as a Global Positioning System (GPS) (20) to  “determine not only the position that the train occupies on the railway track but also the location relative to the position of the train of an upcoming target of interest or desired input for event and video recording”, [0032]”. Also see [0037], [0018], Figs. 1-4).
It would have been obvious to one of ordinary skill in the art, having the teachings of Peltz  and Davenport  before him  before the effective filing date of the claimed invention to incorporate to modify the systems of Peltz to include the captured image navigation teachings (on-board system) of Davenport and configure with the system of Peltz  in order to determine not only the position that the train occupies on the railway track but also the location relative to the position of the train of an upcoming target of interest or desired input for event and video recording.  Motivation to combine the two teachings is, to achieve real-time train position on the track (i.e., an added safety feature to real-time train monitoring and responding to emergency situation if it warrants).
As per Claim 2, Peltz as modified by Davenport  teaches the limitation of Claim 1. However,  Peltz in view of  Davenport teaches, wherein the wheel slide information includes at least one of speed information of the railroad vehicle observed when the wheel has slid, information indicative of deceleration of the railroad vehicle observed when the wheel has slid, and information regarding a weight of the railroad vehicle observed when the wheel has slid.(Peltz : via  the wheel anomalous condition  which is derailment (slid information) include the rotation speed and the speed of the vehicle which involve speed adjustment of the vehicle, [0014]).

As per Claim 3, Peltz as modified by Davenport  teaches the limitation of Claim 1. However,  Peltz in view of  Davenport  teaches, wherein the wheel slide information includes information regarding weather observed when the wheel has slid, (Davenport : via the locomotive system including wheel slip (slid), information regarding weather maybe observed, [0031], [0050]).

As per Claim 4, Peltz as modified by Davenport  teaches the limitation of Claim 1. However,  Peltz in view of  Davenport teaches, wherein the processing circuitry is further configured to cause a report device of the railroad vehicle to issue a report based on a current position of the railroad vehicle on the rail and the predicted wheel slide position (Peltz: via the detection control circuit 302 defining a frequency of the misalignment of the spacing of the rail ties, such as around 53 Hz., [0033], [0034]).

As per Claim 5, Peltz as modified by Davenport  teaches the limitation of Claim 4. However,  Peltz in view of  Davenport teaches, wherein the processing circuitry is further configured to cause the report device to issue a report when a distance between the current position of the railroad vehicle on the rail and the predicted wheel slide position becomes equal to or less than a predetermined distance. (Peltz: the detection control circuit 302 connected to one or more processors, identifies or determines when the magnitude delta relative to a rolling average of the position measurement signal 406 and the preceding position is below the predetermined non-zero threshold, [0030]).  

As Per Claim 8, Peltz teaches,  a method for a railroad vehicle  ( via a system and method for vehicle control based on detected wheel condition), comprising steps of:
 determining, based on a rotational speed of a wheel of the railroad vehicle, whether the wheel is sliding; ([0014]); storing in a storing unit, as wheel slide information, the position information of the railroad vehicle on the rail observed when the wheel has slid; (via storing in the memory 212, the rotational speed of the wheel (which is related to the derailed (slid) of the wheel), and the information of the control circuit processor which includes the position of the vehicle when derail occurs [0022], [0034]) and Page 3Attorney Docket No.: 021970-0513981 Client Reference No.: P1P20200333US calculating, based on the wheel slide information, a predicted wheel slide position where the wheel possibly slides. ( via “ detecting anomalous condition of wheel of a vehicle”… “anomalous conditions are identified based on wheel velocity”…, “reoccurring anomalies can indicate misalignment of the wheel with respect to route” ….  “the anomalies (e.g., shock and/or vibrations of the vehicle) can be periodic having a corresponding shock frequency based on a relationship with the wheel (e.g., diameter, size, rotational speed) and/or the route. Various embodiments determine the relationship of the shock frequency with the wheels and/or route to determine a classification of the anomalous condition”.. “Based on the relationship of the shock frequency with the wheel (e.g., rotational speed) and the railroad ties, the anomalous condition may be classified as the wheel being derailed.”..[0014]), “The detection control circuit 302 may identify the peaks 410 of the position measurement signal 406 based on a predetermined non-zero threshold 408.”… 
“When a portion of the position measurement signal 406, such as the peaks 410, are above and/or below the predetermined non-zero threshold 408 the detection control circuit 302 may determine that the portion corresponds to an anomaly of the wheel 224.”; “The detection control circuit 302 may determine a periodic relationship of the identified anomalies to determine a shock frequency” [0031]);  the control circuit 302 from periodic relationship of identified anomalies, determining frequency response by Fast Fourier Transform and determining wheel misalignment (slip, derailment of  wheel); ([0031]), “Based on a relationship between the shock frequency and a classification bandwidth 512, the detection control circuit 302 may classify the identified anomalies as an anomalous condition (e.g., wheel damage, misalignment, and/or the like).”, [0031]); 
 “The frequency bandwidths 512 and 514 may correspond to different anomalous conditions.”, [0032]);  “the frequency bandwidth 512 may be configured by the detection control circuit 302 to have a center frequency corresponding to an anomalous condition representing the wheel 224 being misaligned (e.g., derailed) with respect to the route 110”, [0034], Figs. 2-5).
However, Peltz does not explicitly teach, acquire position information of the railroad vehicle on a rail.
In a related field of Art, Davenport et al. ( Davenport) teaches, systems and method of navigation with captured images,  a  method  relating to  mobile platform navigation through landmark recognition, wherein  acquiring  position information of the railroad vehicle on a rail ( via the management unit 10 in the database 32 using the navigation system such as a Global Positioning System (GPS) (20) to  “determine not only the position that the train occupies on the railway track but also the location relative to the position of the train of an upcoming target of interest or desired input for event and video recording”, [0032]”. Also see [0037], [0018], Figs. 1-4).
It would have been obvious to one of ordinary skill in the art, having the teachings of Peltz  and Davenport  before him before the effective filing date of the claimed invention to incorporate to modify the systems of Peltz to include the captured image navigation teachings (on-board system) of Davenport and configure with the system of Peltz  in order to determine not only the position that the train occupies on the railway track but also the location relative to the position of the train of an upcoming target of interest or desired input for event and video recording. Motivation to combine the two teachings is, to achieve real-time train position on the track (i.e., an added safety feature to real-time train monitoring and responding to emergency situation if it warrants).

6.	Claims 6 and 7  are rejected under 35 U.S.C. 103 as being unpatentable over Peltz (USP 2020/0101990) in view of Davenport et al. ( USP 2006/0244830) further  in view of Yanai et al. (CA 2973667).
As per Claim 6, Peltz as modified by Davenport  teaches the limitation of Claim 1. However,  Peltz in view of  Davenport   does not explicitly teach, wherein the processing circuitry is further configured to control a brake device of the railroad vehicle such that a deceleration rate of the railroad vehicle observed when the railroad vehicle is on the predicted wheel slide position is equal to or less than a predetermined deceleration rate.  
In  a related field of art, Yanai et al. (Yanai) teaches, automatic train driving apparatus, automatic train control method and program, wherein, controlling a brake device of the railroad vehicle such that a deceleration rate of the railroad vehicle observed when the railroad vehicle is on the predicted wheel slide position is equal to or less than a predetermined deceleration rate, (via controlling the braking of the train such that the deceleration speed (deceleration rate) is equal and lower than the predetermined speed, [0015]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Peltz  and Davenport  and Yanai before him  before the effective filing date of the claimed invention to incorporate to modify the systems of Peltz to include automatic train control teachings ( the device , program ) of Yanai  and configure with the system of Peltz  in order to controlling the deceleration of a speed of the train  to stop the train at a fast speed equal to or higher than a decreasing speed or equal to or lower than a predetermined decreasing speed.  Motivation to combine the two teachings is, to stop the train within speed limit  (i.e., an added safety feature to the safety of train and passengers).

As per Claim 7, Peltz as modified by Davenport  teaches the limitation of Claim 1. However,  Peltz in view of  Davenport   does not explicitly teach, control a brake device of the railroad vehicle such that a speed of the railroad vehicle observed when the railroad vehicle is on the predicted wheel slide position is equal to or less than a predetermined speed.  
In  a related field of art, Yanai et al. ( Yanai) teaches, automatic train driving apparatus, automatic train control method and program, wherein, control a brake device of the railroad vehicle such that a speed of the railroad vehicle observed when the railroad vehicle is on the predicted wheel slide position is equal to or less than a predetermined speed (via controlling the braking of the train such that the deceleration speed (deceleration rate) is equal and lower than the predetermined speed, [0015]).
It would have been obvious to one of ordinary skill in the art, having the teachings of Peltz  and Davenport  and Yanai before him  before the effective filing date of the claimed invention to incorporate to modify the systems of Peltz to include automatic train control teachings ( the device , program ) of Yanai and configure with the system of Peltz  in order to controlling the deceleration of a speed of the train  to stop the train at a fast speed equal to or higher than a decreasing speed or equal to or lower than a predetermined decreasing speed.  Motivation to combine the two teachings is, to stop the train within speed limit  (i.e., an added safety feature to the safety of train and passengers).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUHAMMAD SHAFI whose telephone number is (571)270-5741. The examiner can normally be reached M-F 8:30 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Ortiz can be reached on 571-272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MUHAMMAD SHAFI/Primary Examiner, Art Unit 3663